UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Hess Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: HESS CORPORATION News Release FOR IMMEDIATE RELEASE HESS SENDS FOURTH LETTER TO SHAREHOLDERS HESS DELIVERS CONSENSUS BEATING Q1 2013 EARNINGS ENCOURAGES SHAREHOLDERS TO CONTINUE THE COMPANY’S STRONG MOMENTUM OF TRANSFORMATION INTO PURE PLAY E&P COMPANY RECOMMENDS VOTING THE WHITE PROXY CARD FOR THE ELECTION OF HESS’ HIGHLY QUALIFIED, INDEPENDENT NOMINEES NEW YORK — April 25, 2013 — Hess Corporation (NYSE: HES) (“Hess” or “the Company”) today sent a letter to all shareholders in connection with its 2013 Annual Meeting of Shareholders, to be held on May 16, 2013. The Board recommends that shareholders vote for the election of Hess’ highly qualified independent nominees on the WHITE proxy card. For information about Hess’ transformation and the 2013 Annual Meeting, please visit: www.transforminghess.com . Included below is the full text of the letter to Hess shareholders: Dear Fellow Shareholder: HESS DELIVERS EXCELLENT FIRST QUARTER RESULTS; CONTINUES STRONG MOMENTUM OF TRANSFORMATION TO PURE PLAY “E&P” COMPANY VOTE THE WHITE PROXY CARD TODAY AND BENEFIT FROM CONTINUED VALUE CREATION AT HESS On April 24, Hess reported strong first quarter earnings. These results demonstrate our continuing momentum, which is being driven by our transformation to a pure play exploration and production (“E&P”) company. As we approach the Hess 2013 Annual Meeting, to be held on May 16th, we urge you to support our new, strong, independent, world-class experienced director candidates who are focused on the continued execution of our transformation plan. We have been driving down costs, increasing profitable production, executing on announced asset sales, paying down short-term debt, and retaining the financial flexibility to fund growth and return capital directly to you, our shareholders. THE HESS PLAN IS WORKING; REJECT ELLIOTT’S DISRUPTIVE PLAN TO DESTROY THE LONG TERM VALUE THAT RIGHTFULLY BELONGS TO YOU Hess has the right plan and the right team to deliver real, lasting value. New Hess shareholder Elliott Management, on the other hand, has put forth a reckless plan that would halt this momentum. Just look at what a few Wall Street analysts have said: In our view many of the criticisms leveled at management are either dated or have been addressed by management. If the activist end game is outright separation of Hess’ into two parts, we maintain our view that commensurate risks & challenges of two stand alone entities will blur the landscape for the investment case. -Doug Leggate, Bank of America Merrill Lynch, April 24, 2013 In short…we do not believe that [Elliott’s] plan provides the best path forward. In our view, Hess's own plan makes more sense… -Philip H. Weiss, Argus, March 27, 2013 We take management’s side in terms of the future course of the company we do not think breaking up the company into an onshore resource player (Hess Resources) and international, mostly offshore, entity (Hess Remainco) is the best way to generate value. -Jeb Armstrong, Credit Agricole, March 26, 2013 Simply put, while Elliott has continued to push their self-serving agenda, the overwhelming majority of Wall Street analysts believe that adopting Elliott’s plan would be a mistake. We urge you to protect your investment by voting the WHITE PROXY CARD today. Keep this in mind: ELLIOTT’S NOMINEES HAVE AGREED TO RECEIVE DIRECT AND SUBSTANTIAL SPECIAL PAYMENTS FROM ELLIOTT AND ARE STRUCTURALLY INCENTIVIZED TO SUPPORT A PLAN MOST WALL STREET ANALYSTS AGREE IS VALUE DESTRUCTIVE AND BAD FOR HESS AND ITS SHAREHOLDERS. Ask yourself: Do you really think Elliott’s conflicted nominees, if elected, would have your interests in mind? Please vote the enclosed WHITE PROXY CARD today to ensure you have an independent, objective Board of Directors committed to pursuing the right strategy for all Hess shareholders. STRONG FINANCIAL RESULTS REFLECT HESS’ BEST IN CLASS EXECUTION Hess reported recurring EPS of $1.95, which thumped our and consensus’ estimate of $1.57. -Roger D. Read, Wells Fargo, April 24, 2013 Yesterday, we reported first quarter results that soundly beat Wall Street estimates with adjusted net income up 31% compared to the year ago quarter. These financial results were driven by our strong execution in the field. In the Bakken oil shale play, net production increased 55% while drilling and completion costs declined 36%. These results were driven by our E&P team, led by Greg Hill, Hess’ President of Worldwide E&P, a pioneer of applying “lean manufacturing” technology to E&P. While Elliott would have you believe otherwise, Hess today is one of the leading low cost, high return producers in the Bakken: It is this issue [Bakken drilling and completion costs] that underlines our view that as an operator Hess has consistently bettered well results of many of its peers, in stark contrast to the premise presented by Elliott. -Doug Leggate, Bank of America Merrill Lynch, April 1, 2013 Hess appears to be drilling one of the best portfolios of wells in the industry according to our analysis. -Gil Yang, Discern, March 27, 2013 In addition to our success in the Bakken, we are executing a successful, focused, lower-risk exploration program designed to maximize growth across our portfolio. For example: Development drilling is ongoing at the Hess operated Tubular Bells field in the deepwater Gulf of Mexico. The project is on schedule to start production around the middle of next year. We continue to execute our appraisal program in the Utica shale play – the second leg of our shale strategy – and remain encouraged by the results. During the first quarter we drilled four wells and completed seven across our position, and we believe that the Utica will be an important contributor to our long-term production growth targets. We announced earlier this quarter exploratory success in Ghana, where we enjoyed a succession of seven discoveries, most recently at the Cob and Pecan North wells, and that we have begun pre-development studies on the block. We anticipate that our focused portfolio of higher growth, lower risk, oil linked E&P assets will deliver a five year compound average annual production growth rate of 5 to 8%, based off of pro forma 2012 production, with aggregate mid-teens production growth between pro forma 2012 and 2014, while increasing returns to all shareholders. HESS IS BEATING ITS ASSET SALE TARGETS AND HITTING ITS CAPITAL ALLOCATION PRIORITIES Another element of our transformation is the divestiture of non-core E&P assets, which will allow us to focus on our world class, higher growth, lower risk portfolio. We have made tremendous progress on this front, announcing or completing $3.4 billion in sales year-to-date. And, while we have done a great deal, there is more to come. With $3.4 Bn in announced proceeds, execution has been outstanding… -Asit Sen, Cowen, April 3, 2013 The success of our asset sale program has put us ahead of schedule on meeting the capital allocation priorities we set out on March 4. By applying the proceeds from the divestitures to date to reduce debt and strengthen our balance sheet, Hess will have the financial flexibility both to fund its future growth and also to direct most of the proceeds from additional asset sales to returning capital directly to shareholders. We expect to commence our previously announced share repurchases of up to $4 billion in the second half of this year. HESS SHAREHOLDERS DESERVE A BOARD COMMITTED TO FACT, NOT FICTION While Elliott has called for a “dry eyed” analysis of Hess and its strategy, it continues to mislead Hess shareholders by cherry picking data and using deceptive statistics to suit its purpose. For example, Elliott compares our Bakken well costs to a single, smaller, low cost peer without taking into account publicly available well recovery rates. From a capital return perspective, isolating average well costs without factoring for production is an incomplete analysis. A closer look at the facts shows that Hess delivers more value than Elliott’s low cost Bakken peer and, as our results this quarter demonstrate, we believe our performance in the Bakken ranks among the best both as to cost and productivity. Elliott’s aggressive and creative use of statistics – a continuing theme of their misguided proxy fight – is nothing more than an attempt to divert attention from a rejected business plan and a group of candidates who are tied to it. Is this the kind of misleading and self-serving analysis that Elliott proposes to bring into the Hess boardroom? As Hess shareholders, we believe that you deserve new, independent directors who are committed to a market-endorsed transformation strategy that is delivering real value, not dissident directors who are tethered to a value-destructive, flawed plan. Please vote the enclosed WHITE PROXY CARD today for Hess’ highly qualified nominees to ensure you have an independent Board of Directors committed to pursuing the right strategy to create value for all Hess shareholders. YOUR VOTE IS IMPORTANT – NO MATTER HOW MANY SHARES YOU OWN MAKE YOUR VOICE HEARD PLEASE VOTE THE WHITE PROXY CARD TODAY Hess’ new , independent director nominees John Krenicki Jr. , Dr. Kevin Meyers , Fredric Reynolds , William Schrader , and Dr. Mark Williams , are world-class business leaders with a track record of success, renowned operational and financial expertise and experience running some of the most important E&P businesses in the industry – they are the right team to objectively oversee the execution of a transformation plan that the market views as clearly superior to the Elliott alternative. This team is far superior to Elliott’s candidates, who have approved a flawed plan, have been charged to push for its execution and are tethered to Elliott’s bonus scheme. We urge you to vote for the Hess nominees today on the WHITE PROXY CARD . Whether or not you plan to attend the Annual Meeting, you have the opportunity to protect your investment by promptly voting the WHITE PROXY CARD . We urge you to vote today by telephone, by Internet, or by signing, dating and returning the enclosed WHITE PROXY CARD in the postage-paid envelope provided. We urge you to reject Elliott’s short term, value destructive ideas by discarding any proxy materials sent to you by Elliott Management or its representatives. On behalf of the Board of Directors, we thank you for your continued support, and we look forward to continuing to deliver outstanding value to you in the future. Sincerely, John Hess Chairman and CEO ABOUT
